
	

113 HR 241 IH: Veterans Timely Access to Health Care Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 241
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Ross introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  standards of access to care for veterans seeking health care from Department of
		  Veterans Affairs medical facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Timely Access to Health Care
			 Act.
		2.Department of Veterans
			 Affairs access to medical care
			(a)Standard for
			 access to careSection 1706
			 of title 38, United States Code, is amended by adding at the end the following
			 new subsection:
				
					(d)(1)In managing the provision of hospital care
				and medical services under section 1710(a) of this title, the Secretary shall
				ensure that for each veteran seeking such care or services from a Department
				medical facility, the standard for access to care, determined from the date on
				which the veteran contacts the Department seeking an appointment until the date
				on which a visit with an appropriate health care provider is completed, is 30
				days.
						(2)The Secretary shall periodically
				review the performance of Department medical facilities compared to the
				standard established under paragraph (1). The Secretary shall submit to the
				Committees on Veterans’ Affairs of the Senate and House of Representatives a
				semi-annual report providing an assessment of the Department’s performance in
				meeting that standard.
						(3)(A)Not later than 60 days
				after the end of a calendar-year quarter, the Secretary shall submit to the
				Committees on Veterans’ Affairs of the Senate and House of Representatives a
				report for that calendar-year quarter on the experience of the Department
				during the quarter covered by the report with respect to waiting times for
				veterans seeking appointments at Department medical facilities.
							(B)Each report under subparagraph (A)
				shall include each of the following:
								(i)The total number of veterans waiting
				by the following categories:
									(I)Those waiting under 30 days for
				scheduled appointments.
									(II)Those waiting over 30 days but
				less than 60 days.
									(III)Those waiting over 60 days but
				less than 4 months.
									(IV)Those waiting over 4 months but
				who cannot be scheduled within 6 months.
									(V)Any remaining veterans who cannot
				be scheduled, with the reasons therefor.
									(ii)For each category set forth in
				subparagraph (A), distinctions between—
									(I)waiting times for primary care and
				specialty care; and
									(II)waiting times for veterans who are
				newly enrolled versus those who were enrolled before October 1, 2001.
									(iii)The number of veterans who have
				enrolled in the patient enrollment system under section 1705 of this title but
				have not since such enrollment sought care at a Department medical
				facility.
								.
			(b)Effective
			 dateSubsection (d) of section 1706 of title 38, United States
			 Code, shall apply with respect to hospital care and medical services provided
			 on or after the date of the enactment of this Act.
			
